 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          FLATIRON WEST INC,                               CASE NO. C19-201 MJP

11                                 Plaintiff,                ORDER GRANTING PLAINTIFF’S
                                                             MOTION TO CLARIFY
12                  v.                                       JUDGMENT

13          PTS SURVEYING INC,

14                                 Defendant.

15
            This matter comes before the Court on Plaintiff’s unopposed motion to clarify judgment.
16
     (Dkt. No. 48.) The Parties jointly moved to enter a stipulated judgment on March 22, 2021.
17
     (Dkt. No. 37.) The Court requested additional information in support of the motion and
18
     conducted a hearing on April 19 to determine the reasonableness of the judgment. (Dkt. Nos. 40,
19
     44.) The Court entered findings of fact and conclusions of law regarding the joint motion, found
20
     that the judgment in the amount of $1,828.721 was reasonable, and directed entry of the
21
     stipulated judgment. (Dkt. Nos. 46, 47.) Plaintiff asks that the stipulated judgment be so-
22
     ordered by the Court to prevent any possible confusion about the record in this case. The Court
23

24


     ORDER GRANTING PLAINTIFF’S MOTION TO CLARIFY JUDGMENT - 1
 1   GRANTS the motion. The Court ORDERS that the Parties’ stipulated judgment, (see Dkt. No.

 2   37, Ex. 1), be entered as the Judgment in this case.

 3          The clerk is ordered to provide copies of this order to all counsel.

 4          Dated June 28, 2021.

 5                                                          A
                                                            Marsha J. Pechman
 6
                                                            United States Senior District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING PLAINTIFF’S MOTION TO CLARIFY JUDGMENT - 2
